Citation Nr: 1429962	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  11-04 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  


FINDINGS OF FACT

1.  Since the effective date of service connection, the Veteran's PTSD has caused no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

2.  Since the effective date of service connection, the Veteran's PTSD has not presented such an exceptional or unusual disability picture that referral for extraschedular consideration by designated authority is required.

3.  The Veteran is not unemployable due to his PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 30 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code (DC) 9411 (2013).

3.  The criteria for an extraschedular rating are not met.  38 C.F.R. §§ 3.321 (2013).

4.  The criteria for a total disability rating based on individual unemployability are not met.  38 C.F.R. §§ 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The claim for an increased rating for PTSD arises from disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the Veteran in the development of the claim.  Relevant to the duty to assist, the Veteran's service treatment records and post-service VA records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran has been provided with examinations in connection with his PTSD claim in October 2010 and April 2012.  The Veteran has not alleged that his disability has worsened in severity since the April 2012 VA examination, and his VA treatment records do not indicate that the Veteran's PTSD has worsened.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for an increased initial rating and no further examination is necessary.  
 
The Veteran requested a hearing before the Board, but withdrew that request in March 2013.  As such, the Veteran has waived his right to a hearing before the Board.

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide his claim for an increased rating, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of this issue.  As such, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim for an increased initial rating.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Higher Initial Rating

The Veteran appeals the RO's decision granting an initial rating of 30 percent for his service-connected PTSD, arguing that he is entitled to a higher rating.  See January 2011 Notice of Disagreement (NOD).

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  Ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

Under the General Rating Formula for Mental Disorders, a 30 percent disability rating is appropriate when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.    

A rating of 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is applicable for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (ADLs)(including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Board also considers the Veteran's Global Assessment of Function (GAF) scores assigned during the course of the appeal.  The GAF is a scale indicating the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  A GAF score between 31 and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed person avoids friends, neglects family, and is unable to work).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  DSM-IV; see Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

The Veteran has received treatment for PTSD from the VA since 2009.  According to his treatment records, the Veteran was seen in October, November and December in 2009; May, August, September and November in 2010; January, April, July, October and December in 2011; and in April 2012.  At each of these appointments the Veteran reported relatively the same symptoms:  chronic sleep impairment most nights (including insomnia, trouble staying asleep and nightmares); irritability and difficulty managing anger; intrusive distressing thoughts; vivid flashbacks; avoidance of thoughts, feeling, people and places that trigger memories; social anxiety; significant hypervigilance and startle response to loud noises.  

The Veteran reported that these symptoms negatively impacted his social relationships and ability to carry out his daily functions.  The Veteran stated that he does not like loud noises, crowds and public places.  He explained that to cope with his anxiety, he shops and runs errands at off times, running in an out as quickly as possible.  The Veteran also reported that his social anxiety, irritability and anger management issues caused him to withdraw from his family at times.  Nevertheless, he reported having fair to good relationships with his wife, stepchildren and grandchildren.  The Veteran further reported that he is able to care for his grandchildren several days a week.  The record also reflects that the Veteran was always appropriately groomed and dressed for his appointments, indicating that he did not have any difficulties with self-care.  

The Veteran's medical records demonstrate an absence of cognitive impairment, and also fail to reflect a number of other symptoms of PTSD.  The Veteran has not expressed any difficulties with concentration or memory, nor has he shown any difficulty understanding complex commands, impaired abstract thinking, illogical speech or spatial disorientation.  Moreover, at each of his appointments the Veteran has appeared oriented to person, place and time and exhibited an affect congruent with the content of his speech.  During his medical appointments, the Veteran has reported that he does not have any suicidal ideation, homicidal ideation or psychotic symptoms.  There is also no evidence in the record that the Veteran has suffered from obsessional rituals that interfere with routine activities.  

The Veteran's medical treatment records indicate that his PTSD symptoms have remained relatively stable since 2009, with some indications of improvement in late 2011 and 2012.  The Veteran's GAF scores during the relevant rating period have ranged between 51 and 62.  In addition, the treatment notes from the Veteran's December 2011 and April 2012 appointment with the VA psychiatrist demonstrate that his symptoms were improving.  According to the October 2011 and December 2011 treatment records, the Veteran had ongoing family stress due to the physical illness of his wife and mother-in-law.  Nevertheless, in December 2011, the Veteran reported that he was sleeping well with the aid of prescription medication, and was relatively free of nightmares or flashbacks.  See December 2011 Medical Record.  The Veteran reported that he did have some difficulty concentrating.  See id.  His GAF score was 57.  Id.

During his April 2012 appointment, the Veteran reported improvement in his symptoms.  See April 2012 Medical Record.  The VA psychiatrist noted that the Veteran had improved motivation and mood, and more success in managing his anger.  Id.  The Veteran reported lessening flashbacks, nightmares and intrusive thoughts.  Id.  He also reported that he had quit smoking, and was planning trips with his family with the money he would save by quitting.  Id.  The record also indicates that the Veteran's concentration was good.  Id.  He reported having no suicidal or homicidal ideation.  Id.  The Veteran's GAF at this appointment was 60.  Id.  

In addition to receiving treatment for PTSD, the Veteran has also received two VA examinations in connection with his PTSD claim: one in October 2010 and one in April 2012.  During the October 2010 examination, the examiner noted that the Veteran's appearance, attitude and behaviors were generally within normal limits.  See October 2010 VA Examination.  His attire was casual, neat and appropriate, and his hygiene and grooming were good.  Id.  The examiner noted that the Veteran made good eye contact, and that his speech was relevant, coherent, and productive.  Id.  The examiner further reported that the Veteran's thought processes were rational and goal oriented, and that he exhibited no evidence of hallucinations or delusions.  Id.  The examiner found no evidence of specific obsessions, compulsions, phobias, or ritualistic behaviors.  Id.  The Veteran was oriented to person, place and time.  Id.  The examiner noted that the Veteran's short-term memory and concentration skills during the examination were intact.  Id.  The examiner described the Veteran's mood as pleasant and euthymic.  Id.

Based on his interview with the Veteran, the examiner noted that the Veteran's PTSD symptoms included nightmares (three to four times a week), intrusive thoughts (daily), social anxiety/social avoidance, hypervigilance and irritability.  See id.  The examiner noted a decline in the Veteran's capacity to enjoy activities, particularly social activities, with ongoing and moderate emotional detachment and isolation from others as evidenced by the Veteran's spending five to six hours a day in his basement watching TV or on the computer.  Id.  The examiner noted that the Veteran had a good relationship with his wife, but that his ability to express affection was limited.  Id.  The Veteran also reported having recurring episodes of verbal anger and irritability during which he would snap at others, but not show physical aggression.  Id.  The examiner also noted that the Veteran experienced startle responses to unexpected loud noises and people coming up from behind him.  Id. 

In his functional assessment, the examiner found the Veteran's overall psychosocial functioning to be moderately compromised.  Id.  The examiner stated that the Veteran exhibited some episodically impaired ability or performance regarding certain ADLs, particularly with regard to any activity that requires the Veteran to deal with large crowds or public venues.  Id.  The examiner also noted that the Veteran's had a compromised ability to be comfortable in social situations.  Id.  The Veteran was noted to be able to care for his personal needs and personal grooming, manage his funds in his own best interest, drive a car, and perform simple household chores.  Id.  The examiner found that the Veteran's level of personal and social adjustment was moderately impaired due to his significant hypervigilance and social anxiety, frequent nightmares, daily intrusive thoughts, and occasional flashbacks.  Id.   The examiner noted the Veteran's GAF to be 55.  Id.

With regard to the effects on employment, the examiner noted that the Veteran had not worked for several years, and reported a history of some mild and episodic work-related difficulties due to PTSD, anger, and irritability.  Id.  The examiner noted that only on one job did the Veteran reach a point where he basically quit before he was likely to be fired.  Id.  The examiner opined that if the Veteran were currently a candidate for employment, the severity of his current PTSD symptoms would result in mild to moderate disruptions in his work functioning due to the risk for increased anger in a work situation where he had to deal with authority figures and heightened responsibility.  Id.  The examiner also opined that the Veteran's tendency to experience intrusive thoughts and startle responses could distract him from his work and make it difficult for him to maintain focus.  Id.

The Veteran's April 2012 VA examination yielded approximately the same results as his October 2010 examination.  See April 2012 VA Examination.  The Board notes that in his report, the examiner stated that the Veteran experienced some suicidal ideation; however, a review of the Veteran's treatment records shows that he denied suicidal ideation during treatment.  The April 2012 examination report again noted that the Veteran had a fair to good relationship with his wife, children and grandchildren.  Id.  The examiner also noted that the Veteran gets a lot of enjoyment through his grandchildren, had a couple of friends with whom he socialized, and recently visited his son in Florida.  Id.  

The examiner found that the Veteran's symptoms exhibited an occupational and social impairment with reduced reliability and productivity, but did not cause clinically significant distress or impairment in his social, occupational or other important areas of functioning.   Id.  The examiner noted that while the Veteran has good days and bad days, the frequency and intensity of the Veteran's PTSD symptoms and the impact of those symptoms on his day to day functioning has remained the same since the 2010 VA examination.  Id.  The Veteran's GAF score at examination was 60.  Id. 

Based on all of the evidence of record, the Board finds the Veteran's disability picture most nearly approximates the criteria required for a disability rating of 30 percent, and thus a rating of 30 percent, but no higher, is warranted.  As set forth above, a 30 percent rating is warranted where the Veteran has occupational and social impairment due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment and mild memory loss.  The key symptoms exhibited by the Veteran include: chronic sleep impairment (trouble falling and staying asleep and frequent nightmares), daily intrusive thoughts, occasional flashbacks, significant hypervigilance and startle response, irritability and difficulty managing his anger.  These symptoms compare most closely with those described in connection with a 30 percent rating.  Furthermore, the 30 percent rating contemplates that the Veteran will have occasional decreases in work efficiency and intermittent periods of inability to perform tasks, though generally functioning satisfactorily with routine behavior, self-care and conversation normal.  The evidence in the record demonstrates that while the Veteran does have some difficulty performing tasks due to his social anxiety, such as avoiding public places or crowds, the Veteran is generally able to complete his ADLs, has always exhibited a clean and appropriate appearance, and has communicated appropriately and effectively during his treatment sessions and examinations.  Both VA examiners who have examined the Veteran during the relevant rating period have opined that his occupational and social impairment is no worse than moderate in degree.  The Board finds that these opinions are probative, as they are based on an examination and interview with the Veteran and a review of the pertinent medical history, and are supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing the three factors the Board must consider in determining the probative value to be assigned to a medical opinion:  (1) whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case, (2) whether the medical expert provided a fully articulated opinion, and (3) whether the opinion is supported by a reasoned analysis).  Additionally, the records reflect that the Veteran's GAF score has never been lower than 51, and has been as high as 62.  As noted above, a GAF score between 51 and 60 indicates moderate difficulty in social, occupational, or school functioning, while a GAF score of 61 to 70 is consistent with mild symptoms.  Such degrees of impairment are encompassed in the criteria for a 30 percent rating.

The Board finds that the Veteran's disability picture does not more nearly approximate the criteria for a 50 percent rating because he does not regularly exhibit the signs or symptoms of cognitive impairment that are exemplified in connection with that rating, and does not exhibit occupational and social impairment with reduced reliability and productivity due to such symptoms.   Although there is some evidence in the record that the Veteran has exhibited impaired judgment and disturbances of motivation and mood, he has not exhibited flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; or impairment of short- and long-term memory.  Furthermore, while the Veteran exhibits social avoidance, it does not appear from the record that he has had difficulty establishing and maintaining effective social relationships, as he has reported that he has close relationships with his wife, stepchildren and grandchildren, and relationships with a couple of friends with whom he socializes.  See April 2012 VA Examination.  Thus, when taken as a whole, the Veteran's symptoms of PTSD are not of a degree that warrants a 50 percent rating.

The Board further finds that the Veteran's disability picture does not approximate the criteria for a 70 percent rating because he has not exhibited occupational and social impairment in most areas (such as work, family relations, judgment, thinking or mood) due to symptoms such as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  While there is an indication in the April 2012 VA examination report that the Veteran had thoughts of suicide, this appears to be an infrequent occurrence in light of the other evidence of record which shows that the Veteran most often denied suicidal ideation.  The Veteran does not have an inability to maintain effective relationships, as he reports having good relationships with his family members and a couple of friends.  While the Veteran described having impaired impulse control in that he had bouts of irritability and difficulty controlling his temper, he does not exhibit the majority of the symptoms described in connection with the 70 percent rating.  As such, the Board finds that the Veteran's disability picture does not more nearly approximate the criteria for a 70 percent rating.

Finally, the Board finds that the criteria for a 100 percent rating are not met.  There is no evidence in the record that the Veteran has exhibited any of the symptoms set forth in the rating schedule in connection with this rating, which include such cognitive and social impairments as to render the veteran totally occupationally and socially impaired.  As such, the Veteran does not meet the criteria for a 100 percent rating.  

Based on this evidence, the Board finds that the Veteran's symptomatology has most closely approximated the criteria for a 30 percent rating since the date of service connection, and as such, the Veteran is entitled to an initial rating of 30 percent, but no higher, from that time onward.  

Extraschedular Consideration

VA must refer a claim for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2012).  The threshold element, "an exceptional disability picture," is met where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Board finds that the rating criteria contemplate the Veteran's disability.  The rating criteria in the schedule reasonably describe the Veteran's symptomatology, as set forth in detail above.  The rating criteria also provide for additional or more severe symptoms than currently shown by the evidence.  Therefore, the Board finds that the Veteran does not present an exceptional or unusual disability picture such that referral for consideration of an extraschedular rating is warranted.

Individual Unemployability Consideration

Finally, the Board finds that the record does not support a finding that the Veteran is incapable of obtaining and maintaining substantially gainful employment due to his service connected PTSD.  According to Rice v. Shinseki, 22 Vet. App. 447 (2009), a Veteran's claim for an increased disability evaluation may require a determination as to whether the Veteran is entitled to a total disability rating based on individual unemployability (TDIU).  Although the Veteran has submitted some evidence that the symptoms of his PTSD would negatively impact his job performance, the Board finds that there is insufficient evidence in the record to support a finding that the Veteran is incapable of obtaining and maintaining gainful employment due to these symptoms.  The Veteran last worked in 2004 in manufacturing, and left that job for reasons unrelated to his PTSD symptoms.  See January 2010 Form 21-8940.  He reports that he applied for two jobs in 2009; however, he does not claim, and the record does not otherwise show, that he was not hired as a result of his PTSD.  Id.  The Veteran claims that he cannot work in noisy locations or where there are crowds because of his PTSD, but there is no evidence that he has attempted to obtain a job in a quiet, less crowded environment.  Moreover, even though the VA examiner noted that the Veteran reported "a history of some mild and episodic work-related difficulties due to PTSD, anger and irritability," he went on to opine that if the Veteran were currently a candidate for employment, the severity of his current PTSD symptoms would result in only mild to moderate disruptions in his work functioning.  See October 2010 VA Examination.  Accordingly, the Board finds that there is insufficient evidence to support a claim for TDIU because there is insufficient evidence that the Veteran cannot obtain or maintain employment because of his PTSD symptoms.  


ORDER

Entitlement to a disability rating higher than 30 percent for posttraumatic stress disorder is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


